Citation Nr: 0615098	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for hallux abducto valgus of the 
right foot, partial right side paralysis, and memory loss due 
to VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1973 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  In the June 2002 rating decision, the RO denied 
compensation under 38 U.S.C.A. § 1151 for hallux abducto 
valgus of the right foot, partial paralysis of the right 
upper and lower extremities, and memory loss.  

In October 2004 the veteran provided testimony at a hearing 
conducted by the undersigned.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if any action on his part is required.


REMAND

Essentially, the veteran contends that as a result of VA 
surgery in Seattle, Washington for right foot pain he now has 
partial paralysis of his entire right side as well as memory 
loss.  See VA Form 21-4138, dated in November 2001.  He also 
contends that he has right side weakness (lower and upper 
extremities) and occasional nausea as a result of a surgical 
procedure at a VA medical facility (American Lake) in May 
2000.  See VA Form 21-4138, dated in March 2002.  Review of a 
VA surgical report, dated on May 8, 2000, includes a 
postoperative diagnosis of fibular sesamoiditis and hardware 
irritation.  The veteran testified in October 2004 that the 
May 2000 surgery was performed to remove wires in his right 
foot which were placed there at the time of a prior July 1998 
VA surgery.  See page 7 of hearing transcript (transcript).  
A July 1998 VA operative report includes a preoperative 
diagnosis of hallux abducto valgus of the right foot, and the 
operation performed was shown to be a distal metaphyseal 
osteotomy with a dorsal medial based wedge resection of the 
right first metatarsal.  Postoperative records dated from 
July 1998 to February 1999 are also associated with the 
veteran's claims file.  

The veteran testified in October 2004 that the focus of his 
instant claim was on the May 2000 VA surgery, and not the 
July 1998 VA surgery.  See page 6 of hearing transcript.  He 
also testified that he underwent additional private surgery 
in May 2003 from Dr. Patterson at St. Clair Hospital in 
Tacoma, Washington.  A May 2003 letter from Dr. Patterson is 
of record.  As part of the letter the physician refers to 
"two failed surgical procedures on [the veteran's right] 
foot."  The veteran also testified in October 2004 that he 
had been treated by a private neurologist, Dr. Griffith.  See 
page 10 of transcript.  An attempt to obtain medical records 
from Dr. Griffith should also be undertaken.  In essence, 
these cited private medical records may contain information 
critical to the matter at hand, and 38 C.F.R. § 3.159(c) 
mandates that VA assist in obtaining such records.

Pertinent law and regulations provide that when a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

For 38 U.S.C.A. § 1151 claims filed on or after October 1, 
1997, as in this case, the veteran must show that the VA 
treatment in question resulted in additional disability and 
that the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.  In 
determining whether additional disability exists, VA compares 
the veteran's physical condition immediately prior to the 
surgery upon which the claim for benefits is based with the 
physical condition after the surgery.  38 C.F.R. § 3.361(b).


Inasmuch as there is no medical opinion of record that 
specifically addresses the medical issues raised under 38 
U.S.C.A. § 1151 claims filed on or after October 1, 1997 (and 
because of the complexity of the medical questions raised), 
additional examination and more detailed opinion are 
necessary prior to final appellate review.  New regulations 
implementing 38 U.S.C.A. § 1151 went into effect on September 
2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those 
changes did not have a substantive impact on the matter at 
hand.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After obtaining signed release forms 
from the veteran, the RO should obtain 
copies of any existing private medical 
records from Drs. Jeffrey D. Patterson 
(to include surgical medical records) and 
James S. Griffith.  Any records obtained 
should be associated with the other 
evidence in the claims file.  Efforts to 
secure these records must continue until 
it is determined in writing that further 
efforts would be futile.  Ultimately, if 
the requested records are not available, 
or the search for any such records 
otherwise yields negative results, in 
compliance with the notification mandates 
set out in 38 C.F.R. § 3.159(e), that 
fact should be noted in the veteran's 
claims file, and the appellant and his 
representative so notified in writing.


3.  The RO should arrange for the veteran 
to be afforded a VA examination by an 
appropriate specialist to ascertain 
whether he has additional disability, to 
include that manifested by hallux abducto 
valgus of the right foot, right side 
partial paralysis and weakness, memory 
loss, and occasional nausea as a result 
of the fibular sesamoiditis and hardware 
irritation performed at the VA American 
Lake medical facility in May 2000.  His 
claims file must be available to, and 
reviewed by, the examiner.  The 
examination should include any indicated 
tests or studies.  Clinical findings must 
be described in detail.  The examiner 
should review the medical records 
associated with the May 2000 fibular 
sesamoiditis and hardware irritation and 
opine: 

Whether it is at least as likely as not 
that the veteran has additional 
disability, to include that manifested by 
right side weakness (lower and upper 
extremities), memory loss, and occasional 
nausea that is due to the VA surgery on 
May 8, 2000.  The examiner must explain 
the rationale for the opinion given.

The examiner must specifically opine:  

(1)  Whether the veteran has additional 
disability from (following) the May 2000 
VA surgery; and 

(2)  If the response to (1)  is yes, the 
examiner should further indicate whether 
such additional disability was (a)  
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical, or surgical treatment, or 
examination; or (b)  is due to an event 
not reasonably foreseeable.  The examiner 
must explain the rationale for all 
opinions given.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failing to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


